Citation Nr: 1442464	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and from November 1984 to January 1988.  He also had subsequent service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes the Veteran was scheduled for a November 2011 Travel Board hearing.  The Veteran withdrew his hearing request in a September 2011 correspondence and requested that the matter be sent directly to the Board for review.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he is entitled to service connection for tinnitus due to his military career from working on and next to jet and propeller driven aircrafts.  

The Veteran's active duty service records reflect he was an aircraft structured repair technician and his Guard records reflect his primary specialty was aircraft structural maintenance.  

The Board notes that service connection for tinnitus may be warranted based on the Veteran's Air National Guard service.  This depends on the type of duty he had.  In order to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army or Air National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505. See 38 U.S.C. §§ 101(21) , 22(C), (23).  Allen v. Nicholson, 21 Vet. App. 54, 58-60 (2007).  In some cases, a member may be ordered to active duty for training (ACDUTRA) under the authority of 10 U.S.C. § 672(d) which constitutes "active duty for training" for Title 38 purposes.

On remand, the RO/AMC must follow all procedures required for determining whether the Veteran had any periods of ACDUTRA or Inactive Duty for Training (INACDUTRA) which qualify him for basic eligibility for Veterans benefits.

The Veteran was afforded a July 2009 VA audiological examination.  The VA examiner provided a negative nexus opinion regarding tinnitus based on significant hearing loss beginning only in the year prior to the examination.  However, the VA examiner did not reconcile the opinion based on hearing loss findings with the Veteran's alleged onset of tinnitus 10 years prior to the examination, in approximately 1999, which is consistent with his service in the National Guard.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of this deficiency, a new opinion should be provided to determine the nature and etiology of any tinnitus taking into account the pertinent evidence, including the Veteran's lay statements regarding the onset of his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify any periods of ACDUTRA and INACDUTRA which qualify the Veteran for basic eligibility for Veterans benefits.  All requests and responses, positive and negative, should be associated with the claims file.

2.  After any development deemed necessary is completed, the RO should then return the claims file to the July 2009 VA examiner or an appropriate VA examiner to determine the etiology of the Veteran's tinnitus.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled.

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following inquiry: 

(a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's tinnitus is etiologically related to his active service from August 1979 to August 1983 and November 1984 to January 1988.

(b) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's tinnitus is etiologically related to acoustic trauma during his National Guard service from January 1988 to February 2001.

The examiner should reconcile any opinion with all other clinical evidence of record, as well as the Veteran's statements regarding the date of onset of his tinnitus.  A complete rationale should be provided for any opinion expressed.

3.  After the above development is completed and any other development that may be warranted based on any additional information or evidence received, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


